Title: Report on Lafayette’s Return to France, [23 November] 1781
From: Madison, James
To: 


[23 November 1781]
The Committee to whom was referred the letter of the 22d. instant from Major General the Marquis de la fayette, requesting leave of absence for the purpose of making a visit to France report the following resolutions
That Major General the Marquis de la Fayette have permission to go to France & that he return at such time [as] shall be most convenient to him and that he be furnished with the frigate the alliance to carry him to France.
That he be informed, that, on a review of his conduct throughout the past campaign, and particularly during the period in which he had the chief command in Virginia, the many new proofs which present themselves of his zealous attachment to the cause he has espoused, & of his judgment vigilance, gallantry & address in its defence, have greatly added to the high opinion entertained by Congress of his merits & military talents.
That he be requested to make known to the officers & troops whom he commanded during that period, that the brave & enterprising services with which they seconded his zeal and efforts, and which enabled him to defeat the attempts of an enemy far superior in numbers, have been beheld by Congress with particular satisfaction & approbation
That the Secretary of Foreign Affairs be instructed to acquaint the Ministers Plenipotentiary of the U. States, [for negotiating a peace,] that in case any negociation for that purpose should be on foot or in prospect during the stay of the Marquis de la Fayette in France, that it is the desire of Congress that they confer with the Marquis de La Fayette & avail themselves of his informations relative to the situation of public affairs in the U. States,
That the Secretary of Foreign Affairs be further instructed to acquaint the Minister Plenipotentiary at the Court of Versailles that he will conform to the intention of Congress by consulting with & employing the assistance of the Marquis de la fayette in accelerating the supplies which may be afforded by his M. C. M. for the use of the U. States.
That the Superintendt of Finance, the Secretary of Foreign Affairs & the Board of War make such communications to the Marquis de la fayette touching the affairs of their respective departments as will best enable him to fullful the purpose of the two resolutions immediately preceding.
That the Superintendant of Finance take order for discharging the engagement entered into by the Marquis de la Fayette with the Merchants of Baltimore, referred to in the Act of the 24 May 1781
 